Citation Nr: 1039066	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-30 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of legal entitlement to Department of Veterans 
Affairs (VA) benefits.

2.  Legal entitlement to VA benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant and witness



ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines (USAFFE) and as a recognized 
guerilla.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2004 decision of a Department of Veterans Affairs (VA) 
Regional Office (RO) that declined to reopen the appellant's 
previously denied claim of entitlement to VA benefits.  In July 
2007, the appellant testified before the Board at a hearing that 
was held at the RO.

In an October 2007 decision, the Board denied the claim.  The 
appellant appealed that decision to the United States Court of 
Appeals for Veterans Claims.  In an April 2009 Memorandum Opinion 
the Court remanded the claim to the Board for readjudication.

The issue of legal entitlement to VA benefits is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was originally denied in a 
November 2002 decision.  The RO declined to reopen the claim in 
March 2003; the appellant did not appeal either of those 
decisions.

2.  The evidence received since the March 2003 denial is new in 
that it is not cumulative and was not previously considered by 
decision makers.  The evidence is material because it raises a 
reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The November 2002 and March 2003 decisions that denied legal 
entitlement to VA benefits and declined to reopen the previously 
denied claim are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for legal entitlement to VA benefits.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence sufficient 
to reopen the claim had not been submitted, the Board must 
consider the question of whether new and material evidence has 
been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In decisions respectively dated in November 2002 and March 2003, 
the RO denied and declined to reopen the appellant's claim of 
legal entitlement to VA benefits.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award or 
disallowance, or by denial on appellate review, whichever is the 
earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the decisions became final because 
the appellant did not file a timely appeal.

The claim for legal entitlement to VA benefits may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The appellant filed this application to 
reopen his claim in February 2004.  Under the applicable 
provisions, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decisions 
consisted of a November 2002 National Personnel Records Center 
(NPRC) finding that the appellant had no service as a member of 
the Philippine Commonwealth Army from March 27, 1942, to November 
20, 1945, including the recognized guerillas, in the service of 
the United States Armed Forces.  Subsequent to that finding, the 
Veteran submitted a certification from the Republic of 
Philippines Department of National Defense Military Service 
Board, Department of National Defense Philippine Veterans Affairs 
Office, indicating that he was inducted into the USAFIP-NL on May 
19, 1945, and that he was discharged on November 20, 1945.  
Evidence of record also included an affidavit sworn by the 
appellant's former commanding officer attesting that the 
appellant served under him as a guerilla.  Also of record was a 
letter from the Department of the Army, Office of the Adjutant 
General stating that the Veteran served with the 14th infantry of 
the United States Army, and that a previous February 1950 
statement to the contrary was erroneous and should be 
disregarded.  As there was no evidence demonstrating that the 
appellant had recognized service for purpose of entitlement to VA 
benefits, the RO determined that the appellant was not legally 
entitled to VA benefits.

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in March 2003 is 
not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim, when presumed credible for the purpose 
of determining whether the claim should be reopened.

In support of his application to reopen the claim, the appellant 
submitted service department records including a Certification of 
Military Service by the United States stating that the Veteran 
served with the United States Army from July 14, 1942, to 
November 10, 1945.  A document titled Honorable Discharge from 
the United States Army states that the Veteran was discharged on 
November 30, 1945 from the 14th Infantry, AUS, SF:33rd division.  
Also submitted is a Certification of Military Service that states 
that the appellant was assigned to the 2nd BN of the Cagayan 
North Eastern Guerilla Force USAFIP-NL from January 6, 1943, to 
November 30, 1945.  A March 2004 affidavit from the appellant's 
commanding officer states that after the Veteran was inducted on 
December 18, 1941, to the 2nd Battalion, 11th Division, and was 
later moved to the "B" Co. 1st Battalion, 14th Infantry, USAFFE.  
Another affidavit states that the Veteran's service records were 
destroyed by a fire in 1973 at the NPRC.  

At the time of the last final denial, many of the affidavits and 
lay statements creating a fuller picture of the appellant's 
purported service had not been submitted or verified by the NPRC.  
As those documents relate to an unestablished fact necessary to 
substantiate the claim, they constitute new evidence that raises 
a reasonable possibility of the substantiating the appellant's 
claim.  38 C.F.R. § 3.303, Capellan v. Peake, 539 F.3d 1373 (Fed. 
Cir. 2008).  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where it 
may not convince the Board to grant the claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, the Board finds that new and material evidence has 
been submitted and the claim for legal entitlement to VA benefits 
is reopened.  To that extent only, the claim is allowed.




ORDER

The claim for legal entitlement to VA benefits is reopened.  To 
that extent only, the appeal is allowed.


REMAND

Additional development is necessary prior to further disposition 
of the claim for legal entitlement to VA benefits. 

In November 2002, the NPRC certified that there was no record 
that the appellant served as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  That certification 
was based on the information that the RO provided of service as 
"Pvt., HQ Co, USAFIP NL" from March 27, 1942, to November 20, 
1945.  The appellant has since submitted a document titled 
Honorable Discharge from the United States Army that the 
appellant was discharged on November 30, 1945, from the 14th 
Infantry, AUS, SF:33rd division.  Also submitted is a 
Certification of Military Service that states that the appellant 
was assigned to the "2nd BN of the Cagayan North Eastern 
Guerilla Force USAFIP-NL" from January 6, 1943, to November 30, 
1945.  A March 2004 affidavit from the appellant's commanding 
officer states that after the appellant was inducted on December 
18, 1941, to the "2nd Battalion, 11th Division," and was later 
moved to the "B Co. 1st Battalion, 14th Infantry, USAFFE."  

VA's statutory duty to assist requires that new evidence 
submitted by a claimant, including relevant lay affidavits and 
documentary evidence, in support of a request for verification of 
service from the service department must be submitted to the 
service department for review.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.203(c) (2009); Capellan v. Peake, 539 F.3d 
1373 (Fed. Cir. 2008).

The new evidence demonstrating service with the specific units of 
the United States Army have not previously been sent to the NPRC 
for review, and therefore remand is necessary to ensure proper 
development.  All relevant evidence and information pertaining to 
the appellant's claimed period of active service should be 
forwarded to the service department.  Capellan v. Peake, 539 F.3d 
1373 (Fed. Cir. 2008) (correct interpretation of the governing 
statutes and regulations requires that claimant's new evidence be 
submitted and considered in connection with a request for 
verification of service from the service department, and that VA 
is required to ensure consideration of all procurable and 
assembled data, including lay evidence, in connection with a 
request for verification of service from the service department). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC) and make a new request for 
verification of the appellant's service.  
Provide NPRC copies of all relevant evidence 
(including lay and documentary evidence) 
regarding the appellant's claimed service.  
The evidence to be submitted to the NPRC 
should include the following: (1) the 
Enlistment Record showing service from 
January 6, 1943, to November 30, 1945, with 
the 2nd BN of the Cagayan North Eastern 
Guerilla Force USAFIP-NL, (2) the Honorable 
Discharge from the United States Army that 
the appellant was discharged on November 30, 
1945, from the 14th Infantry, AUS, SF:33rd 
division, (3) the letter from the Department 
of the Army, Office of the Adjutant General 
stating that the Veteran served with the 14th 
infantry of the United States Army, and that 
a previous February 1950 statement to the 
contrary was erroneous and should be 
disregarded, and (4) the lay statements that 
the Veteran was first assigned to the 2nd 
Battalion, 11th Division, and was then moved 
to the "B" Co. 1st Battalion, 14th 
Infantry, USAFFE, and that his records were 
destroyed in a fire in 1973.

2.  Then, readjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


